Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-6, 11 directed to an allowable product. Claims 7-10, 12-14, previously withdrawn from consideration as a result of a restriction requirement, these claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John A. LeBlanc on 11/19/21.

The application has been amended as follows:

1.	(Currently Amended) An electronic device comprising:
a first housing;
a second housing;
a hinge module configured to enable the first housing and the second housing to be folded with respect to each other;
a display panel supported by the first housing and the second housing;
a conductive plate positioned under the display panel, wherein the conductive plate comprises: 
	a first flat portion disposed with respect to the first housing,
a second flat portion disposed with respect to the second housing, and
a flexible portion formed between the first flat portion and the second flat portion, the flexible portion including a plurality of openings spaced apart from each other so as to enable the flexible portion to bend when the first housing and the second housing are folded with respect to each other;
a blocking member positioned under the flexible portion of the conductive plate such that a first side of the blocking member overlaps with the plurality of openings of the flexible portion of the conductive plate;

a second reinforcing plate positioned at least partially under a second portion of the flexible portion, 
wherein the first reinforcing plate and the second reinforcing plate are disposed to have a gap between the first reinforcing plate and the second reinforcing plate and the gap located at a second side of the blocking member opposed to the first side when the first housing and the second housing are unfolded with respect to each other, and
wherein each of the first reinforcing plate and the second reinforcing plate is adhesively attached to a portion of the conductive plate through an adhesive member except for at least a portion of the flexible portion of the conductive plate corresponding to the plurality of openings.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first reinforcing plate and the second reinforcing plate are disposed to have a gap between the first reinforcing plate and the second reinforcing plate and the gap located at a second side of the blocking member opposed to the first side when the first housing and the 
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Koo (US 20190132987) in view of Han (US 20150043174), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JERRY WU/Primary Examiner, Art Unit 2841